NUMBER 13-08-00477-CR

                                    COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


ANDRES VILLARREAL,                                                         Appellant,

                                                       v.

THE STATE OF TEXAS,                                                         Appellee.


                      On appeal from the 148th District Court of
                              Nueces County, Texas.


                                MEMORANDUM OPINION

       Before Chief Justice Valdez and Justices Yañez and Garza
               Memorandum Opinion by Justice Yañez

      On March 30, 2007, appellant, Andres Villarreal, pleaded guilty to indecency with

a child by contact pursuant to a plea bargain agreement with the State.1 The trial court

deferred adjudication of the offense and placed appellant on community supervision for a



      1
          See T EX . P EN AL C OD E A N N . § 21.11 (Vernon Supp. 2009).
period of ten years.

        The State filed a motion to revoke appellant's community supervision on March 7,

2008.2 At a hearing on the State's motion to revoke, appellant pleaded "true" to violating

the following terms of his community supervision: (1) failure to pay court costs at the rate

of $20 per month; (2) failure to pay attorney's fees at the rate of $25 per month; (3) failure

to pay additional attorney's fees at the rate of $25 per month; (4) failure to pay a sex

offender's fee at the rate of $5 per month; and (5) failure to pay the monthly supervision

fee of $20. Appellant pleaded "not true" to two of the State's other allegations.3 The trial

court found that appellant had violated the terms of his community supervision, revoked

appellant's community supervision, found appellant guilty of indecency with a child by

contact, and sentenced appellant to seven years' confinement. The trial court certified

appellant’s right to appeal, and this appeal followed. We affirm.

                                              I. ANDERS BRIEF

        Pursuant to Anders v. California,4 appellant’s court-appointed appellate counsel has

filed a brief with this Court stating that, after examining the record, he has been unable to

find any non-frivolous errors. In his brief, counsel addresses five possible issues: (1)

whether appellant's pleas of "true" were entered knowingly and voluntarily; (2) whether the

evidence is sufficient to establish that appellant violated his community supervision by

failing to report to his community supervision officer and failing to register with the Corpus



        2
          On Decem ber 18, 2007, the trial court held a hearing on a m otion to revoke previously filed by the
State. However, the trial court did not revoke appellant's com m unity supervision at that tim e.

        3
          The State also alleged that appellant failed to report to his com m unity supervision officer as directed
and failed to "register with local law enforcem ent, nam ely the Corpus Christi Police Departm ent."

        4
            386 U.S. 738, 744 (1967).

                                                        2
Christi Police Department; and (3) whether the punishment assessed was within the

statutory limits. However, counsel concludes that each of these potential issues lack merit.

Counsel's brief meets the requirements of Anders as it presents a professional evaluation

showing why there are no non-frivolous grounds for advancing on appeal.5

        In compliance with High v. State,6 appellant's counsel has carefully discussed why,

under controlling authority, there are no errors in the trial court's judgment. Counsel has

informed this Court that he has: (1) forwarded a copy of the brief and his request to

withdraw as counsel to appellant; (2) examined the record and found no arguable grounds

to advance on appeal; (3) informed appellant of his right to review the record and to file a

pro se response; and (4) forwarded a copy of the record to appellant.7 More than an

adequate period of time has passed, and appellant has not filed a pro se response.8

                                          II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous.9 We have reviewed the

entire record and counsel's brief and have found nothing that would arguably support an




        5
          See In re Schulman, 252 S.W .3d 403, 407 n.9 (Tex. Crim . App. 2008) (“In Texas, an Anders brief
need not specifically advance ‘arguable’ points of error if counsel finds none, but it m ust provide record
references to the facts and procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State,
112 S.W .3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W .2d 503, 510
n.3 (Tex. Crim . App. 1991).

        6
            High v. State, 573 S.W .2d 807, 813 (Tex. Crim . App. [Panel Op.] 1978).

         7
           See Anders, 386 U.S. at 744; Stafford, 813 S.W .2d at 510 n.3; see also In re Schulman, 252 S.W .3d
at 409 n.23. The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d at 409 n.23 (quoting W ilson v. State, 955
S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

        8
            See In re Schulman, 252 S.W .3d at 409.

        9
            Penson v. Ohio, 488 U.S. 75, 80 (1988).

                                                        3
appeal.10 Accordingly, we affirm the judgment of the trial court.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant.11 We grant counsel’s motion to withdraw.

         Within five days of the date of this Court’s opinion, counsel is ordered to send a

copy of the opinion and judgment to appellant and to advise appellant of his right to file a

petition for discretionary review.12




Do not publish.
TEX . R. APP. P. 47.2(b).
Delivered and filed the
19th day of August, 2010.




         10
           See Bledsoe v. State, 178 S.W .3d 824, 826-28 (Tex. Crim . App. 2005) (“Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs and reviewed the
record for reversible error but found none, the court of appeals m et the requirem ent of Texas Rule of
Appellate Procedure 47.1.”); Stafford, 813 S.W .2d at 509.

         11
           See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W .3d at 408 n.17 (citing Jeffery v.
State, 903 S.W .2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the
appeal is frivolous, he m ust withdraw from representing the appellant. To withdraw from representation, the
appointed attorney m ust file a m otion to withdraw accom panied by a brief showing the appellate court that the
appeal is frivolous”) (citations om itted)).

         12
             See T EX . R. A PP . P. 48.4; see also In re Schulman, 252 S.W .3d at 412 n.35; Ex parte Owens, 206
S.W .3d 670, 673 (Tex. Crim . App. 2006). No substitute counsel will be appointed. Should appellant wish to
seek further review of this case by the Texas Court of Crim inal Appeals, he m ust either retain an attorney to
file a petition for discretionary review or file a pro se petition for discretionary review. Any petition for
discretionary review m ust be filed within thirty days from the date of either this opinion or the last tim ely m otion
for rehearing that was overruled by this Court. See T EX . R. A PP . P. 68.2. Any petition for discretionary review
m ust be filed with this Court, after which it will be forwarded to the Texas Court of Crim inal Appeals. See T EX .
R. A PP . P. 68.3; 68.7. Any petition for discretionary review should com ply with the requirem ents of Rule 68.4
of the Texas Rules of Appellate Procedure. See T EX . R. A PP . P. 68.4.

                                                          4